     Case 5:21-cv-00324-MWF-KS Document 12 Filed 08/23/21 Page 1 of 1 Page ID #:68




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      NELSON H. ROMERO,                 )        NO. EDCV 21-0324-MWF (KS)
11                                      )
                   Plaintiff,
12          v.                          )
                                        )        ORDER ACCEPTING FINDINGS AND
13                                      )        RECOMMENDATIONS OF UNITED
      COUNTY OF SAN BERNARDINO, )                STATES MAGISTRATE JUDGE
14
      et al,                            )
15                                      )
                      Defendants.
16    _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (the “Complaint”),
19    all of the records herein, and the Report and Recommendation of United States Magistrate
20    Judge (“Report”). The time for filing Objections to the Report has passed, and no Objections
21    have been filed with the Court. Having completed its review, the Court accepts the findings
22    and recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1) the
23    Complaint is DISMISSED; and (2) Judgment shall be entered dismissing this action without
24    prejudice.
25
26    DATED: August 23, 2021                        ______________________________________
27                                                        MICHAEL W. FITZGERALD
                                                       UNITED STATES DISTRICT JUDGE
28
